Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered May 8, 1996, which denied defendant New Korea Industrial’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the motion court that "[t]he conflicting affidavits by the respective experts raise questions of fact as to *160credibility and the weight to be afforded to their respective opinions as to the manufacturer of the nail”. Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.